Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Quinones, J.), rendered November 28, 1988, convicting him of rape in the first degree (two counts), rape in the second degree, sodomy in the first degree (four counts), sodomy in the second degree (two counts), sexual abuse in the first degree (five counts), sexual abuse in the second degree (two counts), endangering the welfare of a child, and robbery in the second degree under Indictment No. 2379/87, and (2) a judgment of the same court, also rendered November 28, 1988, convicting him of rape in the first degree, rape in the second degree, sodomy in the first degree (two counts), sodomy in the second degree (two counts), sexual abuse in the first degree, sexual abuse in the second degree, and endangering the welfare of a *544child under Indictment No. 8552/87, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity beyond a reasonable doubt. All three victims had an adequate opportunity to observe the defendant during the course of his attack on each of them and made an unequivocal in-court identification (see, People v McNeil, 183 AD2d 790; People v Caballero, 177 AD2d 496). Moreover, upon the exercise of our factual review power, we are satisfied that the verdicts were not against the weight of the evidence (see, CPL 470.15 [5]).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.